ﬁﬂnitm étates (ﬂluurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

May 15, 2006

Before

Hon. WILLIAM J. BAUER, Circuit Judge
Hon. JOHN L. COFFEY, Circuit Judge

Hon. MICHAEL S. KANNE, Circuit Judge

UNITED STATES OF AMERICA, Appeal from the United States District
PlaintszAppellee, Court for the Southern District of
Indiana, Evansville Division.

No. 05—45 1 9
v. No. 3:04CR00036-002
JOHN JORDAN, JR., Richard L. Young,
Defendant-Appellant. Judge.
0 R D E R

The order issued in the above-entitled case on May 11, 2006, is hereby amended as
follows:

On the ﬁrst page, in the caption, the district court judge should be listed as “Richard” L.
Young.